Title: To Thomas Jefferson from Chapman Johnson, 26 January 1826
From: Johnson, Chapman,Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
26. Jan: 1826.
Your circular, on the subject of the law professor has been received, and we have had a meeting to consider what ought to be done.The continued ill health of Mr Gilmer is very much to be lamented, and we deeply deplore the prospect of his loss, in the University and his country—We are very sensible of the importance of filling the vacant chair, as soon as possible, but think that a meeting of the board is indispensable to enable us to proceed advisedly—We were strongly disposed to recommend an extra meeting, but were dissuaded from it, by several considerations—It was not yet quite certain whether Mr Gilmer’s disability would be permanent or temporary;—a meeting could not be had, during the session of the legislature;—the time of its rising is very uncertain, some counting on its continuance till March;—no time, therefore beyond the session could be safely designated, so as to enable you to summon the distant visitors, which would anticipate the regular meeting, more than two or three weeks. We have concluded, after weighing all the circumstances, that it is best to defer the subject till the meeting in April,—at which we all expect to be present.With very great respect your obt. setsC JohnsonJoseph C. CabellGeo: LoyallGenl Cocke was with us, at our meeting and concurred in the conclusion to which we came. He intended to have united with us in a letter but left town, before this was prepared.C. J.